Case 3:18-cv-00136-BJD-MCR Document 53 Filed 12/14/18 Page 1 of 2 PagelD 502

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

DEBRA FIALEK, an individual,
Plaintiff,

Vv. Case No. 3:18-cv-136-J-39MCR

SUNRISE CREDIT SERVICES, INC., a
foreign for-profit corporation, I.C.
SYSTEMS, INC., a foreign for-profit
corporation, BELLSOUTH
TELECOMMUNICATIONS, LLC., a
foreign limited liability company, and
ENHANCED RECOVERY COMPANY,
LLC, a foreign limited liability
company,

Defendants.
/

ORDER OF DISMISSAL

This matter is before the Court on the Joint Stipulation for Dismissal with Prejudice
as to Defendant Sunrise Credit Services, Inc. (Doc. No. 52; Stipulation) filed on December
10, 2018. In the Stipulation, Plaintiff and Defendant Sunrise Credit Services, Inc. state
that they agree to the dismissal of this case with prejudice. See Stipulation at 1.
Accordingly, it is hereby

ORDERED:

1. This case is DISMISSED with prejudice as to Defendant Sunrise Credit
Services, Inc. only.

2. Each party shall bear its own costs and fees.

3. The Clerk of the Court is directed to terminate Defendant Sunrise Credit

Services, Inc. from the Court Docket.
Case 3:18-cv-00136-BJD-MCR Document 53 Filed 12/14/18 Page 2 of 2 PagelD 503

th
DONE and ORDERED in Jacksonville, Florida this \% day of December, 2018.

ROO

BRIAN J. DAVIS"

United States District Judge
cs
Copies to:

Counsel of Record
